                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                         Case No. 1:21-cv-119-MR

 HOPE SURROGACY, INC.,    )
                          )
         Plaintiff,       )
                          )
      v.                  )
                          )
 CARRYING HOPE SURROGACY, )
 LLC,                     )
                          )
         Defendant.       )

   JOINT MOTION FOR ENTRY OF CONSENT PROTECTIVE ORDER
     AND ORDER ON DISCOVER OF ELECTRONICALLY STORED
                       INFORMATION

        NOW COME Plaintiff Hope Surrogacy Inc. and Defendant Carrying Hope

Surrogacy, LLC to jointly move the Court, pursuant to Fed. R. Civ. P. 26(c), to enter

the attached proposed Consent Protective Order and Order on Discovery of

Electronically Stored Information, attached as Exhibits A and B respectively.

        In support of this Motion, the parties represent that they have conferred and

agreed on the terms of the attached proposed Consent Protective Order and Order on

Discovery of Electronically Stored Information, that good cause exists to enter the

attached orders, and that counsel for all parties consent to this Motion.

        WHEREFORE, Plaintiff and Defendant request that the attached proposed

Consent Protective Order and Order on Discover of Electronically Stored



R&S 1603088_1
           Case 1:21-cv-00119-MR Document 33 Filed 05/25/21 Page 1 of 3
Information be entered by the Court at its earliest convenience.

        Respectfully submitted this 25th day of May 2021.

MICHAEL BEST & FRIEDRICH                     WOMBLE BOND DICKINSON
LLP                                          (US) LLP

By:     /s/ Emily M. Haas                    By:   /s/ Minnie Kim
        Emily M. Haas                              Minnie Kim
        NC State Bar No. 39716                     NC State Bar No. 46178
        2501 Blue Ridge Road, Suite 390            301 South College St., Suite
        Raleigh, NC 27607                          3500
        Phone: (984) 220-8750                      Charlotte, NC 28203
        Fax: (877) 398-5240                        Phone: (704) 331-4921
        emhaas@michaelbest.com                     Fax: (704) 338-7821
                                                   Minnie.Kim@wbd-us.com
        Laura Konkel
        lmkonkel@michaelbest.com                   Christopher R. Liro
        1 S Pinckney St, Unit 700                  chris.liro@andruslaw.com
        Madison, WI 53703                          Aaron T. Olejniczak
        Phone: (608) 257-3501                      aarono@andruslaw.com
        Fax: (877) 398-5240                        Andrus Intellectual Property
                                                   Law LLP
        Attorneys for Plaintiff                    790 North Water Street, Suite
        Hope Surrogacy, Inc.                       2200
                                                   Milwaukee, WI 53202
                                                   Phone: (414) 271-7590
                                                   Fax: (414) 271-5770

                                                   Attorneys for Defendant
                                                   Carrying Hope Surrogacy, LLC




R&S 1603088_1
           Case 1:21-cv-00119-MR Document 33 Filed 05/25/21 Page 2 of 3
                         CERTIFICATE OF SERVICE

      I hereby certify that on this the 25th day of May 2021 a copy of the
foregoing JOINT MOTION FOR ENTRY OF CONSENT PROTECTIVE
ORDER AND ORDER ON DISCOVER OF ELECTRONICALLY STORED
INFORMATION was filed with the Clerk of Court using the CM/ECF system
which will send notification to opposing counsel at the following addresses:

                                Minnie Kim
                                301 South College St., Suite 3500
                                Charlotte, NC 28203
                                Phone: (704) 331-4921
                                Fax: (704) 338-7821
                                Minnie.Kim@wbd-us.com



                                      /s/ Emily M. Haas
                                      Attorney for Plaintiff




R&S 1603088_1
           Case 1:21-cv-00119-MR Document 33 Filed 05/25/21 Page 3 of 3
